Title: To George Washington from the President of the Maryland Senate and the Speaker of the Maryland House of Delegates, 8 December 1778
From: President of the Maryland Senate,Speaker of the Maryland House of Delegates
To: Washington, George


  
    Sir,
    Annaps [Md.] Decr 8th 1778
  
  Your Excellencys Letter of the 5th of Octobr, we laid before the General Assembly, and by its Direction have the honor of transmitting  
    
    
    
    to you, the enclosed Resolution, relative to the Settlement of Rank in the Maryland line. We have the honor to be with the greatest respect and esteem Your Excellencys Most Obedient & most faithful humble Servts
  
    Danl of St Thos Jenifer P.S.
  

  Willm Fitzhugh Speaker H.D.

